Case 1:21-cv-22598-KMW Document 1 Entered on FLSD Docket 03/04/2020 Page 1 of 9




  1 Joseph A. Lara, Esq. (SBN 303802)
      [joe@blg.legal]
  2 BUSINESS LAW GROUP, PC
      906 Sycamore Ave., Suite 100
  3 Vista, CA 92081
      (760) 431-7771 Telephone
  4 (760) 431-1116 Facsimile
  5 Attorneys for Plaintiff
      Brad Rogers
  6
  7
  8

  9
                                 UNITED STATES DISTRICT COURT
 10
                              SOUTHERN DISTRICT OF CALIFORNIA
 11
 12
      BRAD ROGERS, an individual,                    Case No.: '20CV0412 CAB LL
 13
                                                     COMPLAINT FOR
 14                        Plaintiff,                1. BREACH OF CONTRACT
                                                     2. INTENTIONAL
 15          vs.                                        MISREPRESENTATION
                                                     3. NEGLIGENT
 16 ZA GROUP, INC., a Florida corporation               MISREPRESENTATION
      f/k/a THE AUTOMOTIVE RESOURCE                  4. CONVERSION
                                                     5. UNJUST ENRICHMENT
 17 NETWORK HOLDINGS, INC.; and DOES                 6. DECLARATORY RELIEF
      1 through 25, inclusive,
 18
 19
                           Defendants.
 20
 21          COMES NOW Plaintiff BRAD ROGERS, an individual (hereafter “Rogers”), and
 22 for its Complaint against ZA GROUP, INC., a corporation of Florida, formerly known as
 23 THE AUTOMOTICE RESOURCE NETWORK HOLDINGS, INC., and DOES 1-25,
 24 Inclusive, (hereafter “ZAAG”) complains and alleges as follows:
 25                                       THE PARTIES
 26          1.     Plaintiff BRAD ROGERS is an individual residing in the City of Carlsbad,
 27 County of San Diego, State of California.
 28

                                                COMPLAINT
Case 1:21-cv-22598-KMW Document 1 Entered on FLSD Docket 03/04/2020 Page 2 of 9




  1         2.     Rogers is informed and believes and based thereon alleges that Defendant ZA
  2 GROUP, INC., formerly known as THE AUTOMOTIVE RESOURCE NETWORK
  3 HOLDINGS, INC., is a corporation formed and existing under the laws of the State of
  4 Florida and has its principal place of business located at 1083 Tamiami Trail N, Naples, FL
  5 34108. Rogers is further informed and believes that on to December 17, 2018, THE
  6 AUTMOTIVE RESOURCE NETWORK HOLDINGS, INC. changed its name to ZA
  7 GROUP, INC.
  8         3.     Rogers is ignorant of the true names and capacities of defendants sued herein
  9 as DOES 1 through 25, inclusive, and therefore sues such defendants by such fictitious
 10 names. At such time as the true names and capacities of these DOE defendants are
 11 ascertained, Rogers will seek leave of the Court to amend its Complaint to allege their true
 12 names and capacities. Rogers is informed and believes, and upon such information and

 13 belief alleges that at all times mentioned herein, each of the DOE defendants was
 14 responsible, along with ZAAG. Rogers is further informed and believes and based thereon
 15 alleges that ZAAG and the DOE defendants, and each and every one of them, knowingly
 16 and willfully conspired and agreed among themselves or induced each other to commit the
 17 wrongful acts as set forth herein. These wrongful acts were done pursuant to and in
 18 furtherance of this conspiracy, agreement and/or inducement. Rogers is further informed
 19 and believes and based thereon alleges that certain individuals named at this time as DOE

 20 defendants and each of them, are responsible in some manner, by their acts and/or
 21 omissions, for the matters alleged herein. The wrongful acts alleged herein were done
 22 through their acts and/or omissions.
 23         4.     Rogers is informed and believes and based thereon alleges that at all times
 24 mentioned herein, ZAAG and the DOE defendants, and each of them, were and are the
 25 agents, servants, employees, parents, subsidiaries, and/or co-conspirators of each other, and
 26 were and are acting within the scope of such agency or employment, parent ownership, or
 27 subsidiary ownership, or otherwise participated in the improper conduct alleged herein.
 28
                                                 -2-
                                              COMPLAINT
Case 1:21-cv-22598-KMW Document 1 Entered on FLSD Docket 03/04/2020 Page 3 of 9




  1 Each of them is in some form or manner responsible for the conduct herein complained of,
  2 and Rogers’ harm and damages are proximately caused by the conduct of each.
  3         5.      The jurisdiction of this Court over the subject matter of this action is
  4 predicated on 28 USC § 1332. The amount in controversy exceeds $75,000.00, exclusive of
  5 interest and costs.
  6         6.      ZAAG is subject to the personal jurisdiction of this Court because Rogers is
  7 informed and believes and based thereon alleges that the ZAAG has committed and/or
  8 actively induced the improper acts complained of herein, and continues to do so, in this
  9 judicial district.
 10         7.      Rogers is informed and believes, and based thereon alleges that venue is
 11 proper in this judicial district under 28 U.S.C. §§ 1391 and 1400, in that, inter alia, the
 12 matters in controversy arise out of the activities undertaken in this judicial district and

 13 ZAAG is subject to the personal jurisdiction of this Court.
 14                                   FACTUAL ALLEGATIONS
 15         8.      On or around March 14, 2013, Rogers and ZAAG’s then-CEO, Kathy
 16 Roberton, began discussing Rogers’ purchase of shares in ZAAG. On that date, Ms.
 17 Roberton provided ZAAG’s by-laws with regard to ZAAG’s Series E Preferred Stock
 18 (“Series E Preferred”). Ms. Roberton represented to Rogers that any Series E Preferred that
 19 Rogers purchased would be subject to the rules, rights, and obligations set forth in the by-

 20 laws.
 21         9.      On or around March 21, 2013, Rogers purchased 500 shares of ZAAG’s
 22 Series E Preferred through ZAAG’s designated transfer agent, Securities Transfer Corp.
 23 (“STC”). The price per share was $2.50.
 24         10.     On or around April 5, 2013, ZAAG issued a share certificate to Rogers, which
 25 was signed by Ms. Roberton, and which reflected his ownership of 500 shares of ZAAG’s
 26 Preferred E Stock.
 27         11.     Section 1.4 of the 2012 Designations provides provisions relating to
 28 conversion of Series E Preferred to Common Stock and anti-dilution. If a record owner of
                                                 -3-
                                              COMPLAINT
Case 1:21-cv-22598-KMW Document 1 Entered on FLSD Docket 03/04/2020 Page 4 of 9




  1 Series E Preferred desires to effect such a conversion, he or she need only provide written
  2 notice to ZAAG, and the conversion will be deemed effective the following business day.
  3         12.    Pursuant to this Section 1.4, each share of Series E Preferred purchased at
  4 $2.50 per share shall convert to 250,000 shares of Common Stock.
  5         13.    On or around October 18, 2019, Rogers sent ZAAG written notice of his
  6 intent to convert his Series E Preferred shares to Common Stock. This notice was sent
  7 directly to ZAAG’s CEO, John Morgan (“Morgan”). ZAAG’s attorney responded to Rogers
  8 by refusing to recognize the conversion, claiming that the documents that Rogers provided
  9 to Morgan were fraudulent. Rogers is informed and believes that ZAAG specifically denies
 10 that the 2012 Designations were ever incorporated into ZAAG’s by-laws.
 11         14.    Under the 2012 Designations, ZAAG should have converted Rogers’ 500
 12 shares of Series E Preferred to 125,000,000 shares of Common Stock.

 13         15.    As a result of ZAAG’s refusal to convert Rogers’ Series E Preferred shares to
 14 Common Stock, Rogers has been damaged in an amount to be proved at trial.
 15                                 FIRST CAUSE OF ACTION
 16                                      (Breach of Contract)
 17         16.    Rogers repeats, realleges, and incorporates by reference, as though fully set
 18 forth herein, the allegations contained in paragraphs 1-16, above.
 19         17.    Rogers and ZAAG entered into a written agreement, namely the 2012
 20 Designations, whereby Rogers could, at any time, convert his Series E Preferred shares to
 21 common stock at a rate of 250,000 to 1. Rogers did in fact send written notice to ZAAG of
 22 his intent to convert.
 23         18.    ZAAG breached the agreement by refusing to convert Rogers’ Series E
 24 Preferred Shares to Common Stock.
 25         19.    Rogers fully performed his duties and obligations pursuant to the agreement.
 26         20.    As a result of ZAAG’s breach of the agreement, Rogers has been damaged in
 27 an amount to be proved at trial.
 28
                                                 -4-
                                              COMPLAINT
Case 1:21-cv-22598-KMW Document 1 Entered on FLSD Docket 03/04/2020 Page 5 of 9




  1         21.    Alternatively, Rogers has an inadequate remedy at law for ZAAG’s breach of
  2 contract, as the converted shares are unique and there is a lack of determinable market
  3 value. As such, Rogers is entitled to the remedy of specific performance.
  4                               SECOND CAUSE OF ACTION
  5                                 (Intentional Misrepresentation)
  6         22.    Rogers repeats, realleges, and incorporates by reference, as though fully set
  7 forth herein, the allegations contained in paragraphs 1-16, above.
  8         23.    ZAAG intentionally misrepresented to Rogers that it was contractually
  9 obligates to convert Rogers’ Preferred E Shares into Common Stock.
 10         24.    ZAAG’s deliberate refusal to convert Rogers’ shares demonstrates that this
 11 representation was false.
 12         25.    This misrepresentation was material, as it induced Rogers to purchase the
 13 Preferred E Shares.
 14         26.    ZAAG knew that its representation was false.
 15         27.    ZAAG intended for Rogers to act upon this misrepresentation so that Rogers
 16 would purchase Preferred E Shares in ZAAG.
 17         28.    ROGERS, in reliance on the statements and corporate documents of ZAAG,
 18 was entitled to and justifiably did rely in good faith on ZAAG’s representations as being
 19 true and correct.

 20         29.    Rogers relied upon ZAAG’s representations as being true, and he paid ZAAG
 21 accordingly for the Preferred E Shares.
 22         30.    Rogers was justified in relying on ZAAG’s representations that it would
 23 convert the Preferred E Shares into Common Stock.
 24         31.    As a direct and proximate result of ZAAG’s actions, Rogers was damaged in
 25 an amount to be proven at trial.
 26         32.    Furthermore, ZAAG’s actions exhibited a callous disregard for its obligations
 27 to its shareholder and were beyond appropriate norms of business and social conduct,
 28
                                                 -5-
                                              COMPLAINT
Case 1:21-cv-22598-KMW Document 1 Entered on FLSD Docket 03/04/2020 Page 6 of 9




  1 malicious, outrageous, and morally offensive and reprehensible. As a result, Rogers should
  2 also be awarded exemplary and punitive damages for the conduct of ZAAG.
  3                                    THIRD CAUSE OF ACTION
  4                                    (Negligent Misrepresentation)
  5         33.    Rogers repeats, realleges, and incorporates by reference, as though fully set
  6 forth herein, the allegations contained in paragraphs 1-16, above.
  7         34.    To the extent ZAAG did not intentionally misrepresent that it would convert
  8 Rogers’ shares, it was negligent in the extreme in reaching such conclusions.
  9         35.    Further, ZAAG was negligent in failing to convert Rogers’ shares.
 10         36.    Rogers relied upon ZAAG’s representations that it would convert his shares
 11 upon receipt of duly provided notice.
 12         37.    Rogers was justified in relying on ZAAG’s representations.
 13         38.    As a direct and proximate result of ZAAG’s actions, Rogers was damaged in
 14 an amount to be proven at trial.
 15                                 FOURTH CAUSE OF ACTION
 16                                            (Conversion)
 17         39.    Rogers repeats, realleges, and incorporates by reference, as though fully set
 18 forth herein, the allegations contained in paragraphs 1-16, above.
 19         40.    Upon the receipt of Rogers’ notice to convert his Preferred E Shares into
 20 Common Stock, Rogers became the owner of 125,000,000 shares of ZAAG Common Stock.
 21         41.    At the time that ZAAG refused to convert Rogers’ shares, ZAAG intentionally
 22 interfered with Rogers’ rights as an owner of the converted shares of Common Stock.
 23         42.    Rogers was damaged as a direct and proximate result of those actions in an
 24 amount to be proven at trial.
 25         43.    Furthermore, ZAAG’s actions exhibited a callous disregard for its obligations
 26 to its shareholder and were beyond appropriate norms of business and social conduct,
 27 malicious, outrageous, and morally offensive and reprehensible. As a result, Rogers should
 28 also be awarded exemplary and punitive damages for the conduct of ZAAG.
                                                 -6-
                                               COMPLAINT
Case 1:21-cv-22598-KMW Document 1 Entered on FLSD Docket 03/04/2020 Page 7 of 9




  1                                  FIFTH CAUSE OF ACTION
  2                                        (Unjust Enrichment)
  3         44.    Rogers repeats, realleges, and incorporates by reference, as though fully set
  4 forth herein, the allegations contained in paragraphs 1-16, above.
  5         45.    As part of their understanding, as memorialized in the various agreements
  6 entered into and documents provided at the time Rogers purchased his Preferred E Shares,
  7 the Parties agreed that ZAAG would convert Rogers Preferred E Shares into Common Stock
  8 upon its receipt of written notice from Rogers.
  9         46.    By refusing to convert Rogers’ shares, Rogers is informed and believes that
 10 Defendants have experienced a pecuniary benefit, specifically that the refusal to convert has
 11 allowed Defendants to maintain a larger portion of ZAAG’s Common Stock than they are
 12 entitled to.

 13         47.    Rogers was entitled to but did not receive the Common Stock.
 14         48.    Rogers was damaged as a direct and proximate result of these actions.
 15         49.    Rogers is entitled to recover the shares of Common Stock, or their monetary
 16 value, to be determined at trial by which Defendants were unjustly enriched.
 17                                  SIXTH CAUSE OF ACTION
 18                                        (Declaratory Relief)
 19         50.    Rogers repeats, realleges, and incorporates by reference, as though fully set
 20 forth herein, the allegations contained in paragraphs 1-16, above.
 21         51.    An actual, real and genuine controversy has arisen between Rogers and ZAAG
 22 regarding Roger’s status as a shareholder of ZAAG.
 23         52.    Rogers contends that (a) he has been the record owner of 500 shares of
 24 Preferred E since March 21, 2013; and (b) that he has been the record owner of 125,000,000
 25 shares of Common Stock since October 18, 2019. Rogers is informed and believes that
 26 ZAAG contends that Rogers has never been a shareholder.
 27         53.    Rogers therefore requests that the Court declare that Rogers has been the
 28 record owner of 125,000,000 shares of Common Stock since, at the latest, October 18, 2019.
                                                 -7-
                                              COMPLAINT
Case 1:21-cv-22598-KMW Document 1 Entered on FLSD Docket 03/04/2020 Page 8 of 9




  1                                   PRAYER FOR RELIEF
  2         WHEREFORE, Rogers respectfully prays for judgment against ZAAG as follows:
  3         1.     That this Court adjudge that ZAAG breached the written agreement by failing
  4 to convert Rogers’ Series E Preferred Shares to Common Stock;
  5         2.     That this Court adjudge that ZAAG intentionally misrepresented the rights
  6 appurtenant to ownership of Series E Preferred shares, and that such misrepresentation was
  7 committed willfully;
  8         3.     That this Court adjudge that ZAAG negligently misrepresented the rights
  9 appurtenant to ownership of Series E Preferred shares;
 10         4.     That this Court adjudge that ZAAG’s refusal to convert Rogers’ Series E
 11 Preferred Shares to Common Stock constituted a conversion of Rogers’ property, and that
 12 such conversion was committed willfully;

 13         5.     That this Court adjudge that Rogers is a record owner of 125,000,000 shares
 14 of ZAAG’s common stock;
 15         6.     That this Court grant a preliminary injunction and thereafter a permanent
 16 injunction immediately ordering ZAAG to issue 125,000,000 shares of Common Stock to
 17 Rogers;
 18         7.     That this Court order that an accounting be had to determine Defendants’
 19 profits and the damages due to Rogers because of ZAAG’s and unlawful activities;

 20         8.     That this Court order ZAAG to specifically perform in accordance with its
 21 obligations under the contract by issuing to Rogers the converted shares;
 22         9.     That this Court order disgorgement and/or restitution of Defendants’ profits to
 23 Rogers;
 24         10.    For a judicial declaration that Rogers has been the record owner of
 25 125,000,000 shares of Common Stock since, at the latest, October 18, 2019;
 26         11.    That this Court award Rogers his reasonable costs of suit;
 27         12.    That this Court award Rogers attorneys’ fees in bringing this action to the
 28 extent they are available;
                                                 -8-
                                               COMPLAINT
Case 1:21-cv-22598-KMW Document 1 Entered on FLSD Docket 03/04/2020 Page 9 of 9




  1         13.    That this Court award Plaintiff punitive damages;
  2         14.    That this Court award Plaintiff pre- and post-judgment interest on its damages;
  3 and
  4         15.    That this Court award Plaintiff such other and further relief as the Court may
  5 deem just and proper.
  6
  7                                DEMAND FOR JURY TRIAL
  8         Plaintiff Brad Rogers hereby demands that all claims or causes of action raised in this
  9 Complaint be tried by a jury to the fullest extent possible under the United States and
 10 California Constitutions, statutes and laws.
 11
 12                                                          Respectfully submitted:
 13
 14 DATED: March 4, 2020                                 BUSINESS LAW GROUP, PC
 15
                                                             /s/ Joseph A. Lara
 16
                                                             Joseph A. Lara, Esq.
 17                                                          Attorneys for Plaintiff
                                                             Brad Rogers
 18
 19

 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                   -9-
                                               COMPLAINT
